        Case 2:13-md-02437-MMB Document 993 Filed 03/19/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: DOMESTIC DRYWALL
 ANTITRUST LITIGATION
                                                                 MDL No. 2437
                                                                  13-MD-2437
 THIS DOCUMENT RELATES TO:
                                                         Honorable Michael M. Baylson
 Home Depot U.S.A., Inc. v. Lafarge North
 America, Inc., No. 2:18-cv-05305-MMB
 (E.D. Pa.)


  JOINT STIPULATION AND ORDER TO CONTINUE ORAL ARGUMENT AND
REPLY DEADLINES FOR THE PARTIES’ DAUBERT AND DISPOSITIVE MOTIONS
 AND TO ALLOW LAFARGE TO FILE BRIEFS IN EXCESS OF THE PAGE LIMIT

       Plaintiff Home Depot U.S.A., Inc. (“Home Depot”) and Defendant Lafarge North

America Inc. (“Lafarge”) submit this joint stipulation and proposed order for consideration by

the Court regarding the oral argument date, reply deadlines, and page limits for the parties’

Daubert and dispositive motions. In support thereof, Lafarge and Home Depot refer to the

following facts:

       1.      Pursuant to the Court’s January 19, 2021 Order, see ECF No. 87, replies in support

of Daubert and dispositive motions are currently due April 14, 2021.

       2.      The parties conferred and agreed to extend the deadline for replies in support of

Daubert and dispositive motions until May 7, 2021, subject to approval from the Court.

       3.      On March 4, 2021, the Court scheduled oral argument for April 13, 2021, see ECF

99.

       4.      This argument date would take place before the motions are fully briefed. The

parties’ replies are not due until April 14, 2021 under the current briefing schedule and would not
        Case 2:13-md-02437-MMB Document 993 Filed 03/19/21 Page 2 of 4




be due until May 7, 2021 if the parties’ proposed extension is adopted. The parties therefore seek

a continuance of the current argument date as described below.

       5.      Due to the number and complexity of the issues at stake in this case, and the length

of the parties’ prior briefing on these issues, Lafarge’s counsel requests additional time and pages

to adequately prepare its replies in support of its summary judgment and Daubert motions.

       6.      The parties have conferred and agreed that Lafarge may file reply briefs in support

of its Daubert and dispositive motions in excess of the applicable page limit, subject to approval

from the Court.

       7.      The parties respectfully request that the Court:

               a. extend the deadline for the parties’ reply briefs in support of Daubert and

                   dispositive motions to May 7, 2021.

               b. continue the oral argument currently scheduled for April 13, 2021 (see ECF 99)

                   to a date after May 7, 2021, which would enable the parties to file their reply

                   briefs before the argument.

               c. permit Lafarge to file reply briefs in support of its Daubert and dispositive

                   motions with the following page limits:

                       i. For Lafarge’s reply in support of its motion for summary judgment: 50

                          pages.

                      ii. For Lafarge’s replies in support of its Daubert motions: 40 pages

                          (Lafarge has discretion to allocate the 40 pages between its two

                          Daubert briefs as needed.)


       THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between the

parties, and subject to the approval of the Court, that the new deadline for reply briefs in support

                                                 2
        Case 2:13-md-02437-MMB Document 993 Filed 03/19/21 Page 3 of 4




of Daubert and dispositive motions is May 7, 2021; the hearing set for April 13, 2021 (see ECF

99) is hereby continued and may be re-set by the Court at the convenience of the Court; Lafarge

is permitted to use 50 pages for its reply in support of its motion for summary judgment; and

Lafarge is permitted to use 40 pages total for its Daubert replies, to be allocated between the briefs

as needed.



  Dated: March 10, 2021                                Respectfully submitted,

  By: Frank M. Lowrey                                  By: Tarek Ismail
  Ronan P. Doherty                                     Tarek Ismail
  Frank M. Lowrey                                      Jennifer Greenblatt
  John H. Rains IV                                     Laura Sexton
  BONDURANT MIXSON & ELMORE, LLP                       Betsy Farrington
  1201 West Peachtree Street, NW, Suite 3900           Ed Dumoulin
  Atlanta, GA 30309                                    GOLDMAN ISMAIL TOMASELLI
  Telephone: (404) 881-4100                            BRENNAN & BAUM LLP
  Facsimile: (404) 881-4111                            200 S. Wacker Dr., 22nd Fl.
  doherty@bmelaw.com                                   Chicago, IL 60606
  lowrey@bmelaw.com                                    Telephone: (312) 681-6000
  rains@bmelaw.com                                     Fax: (312) 380-7061
                                                       tismail@goldmanismail.com
  G. Patrick Watson                                    jgreenblatt@goldmanismail.com
  Lindsay S. Johnson                                   lsexton@goldmanismail.com
  Emilee L. Hargis                                     bfarrington@goldmanismail.com
  BRYAN CAVE LEIGHTON PAISNER LLP                      edumoulin@goldmanismail.com
  1201 West Peachtree Street
  Suite 1400                                           Counsel for Defendant Lafarge North
  Atlanta, Georgia 30309                               America Inc.
  Telephone: 404-572-6846
  Fax: 404-420-0846
  patrick.watson@bclplaw.com
  lindsay.johnson@bclplaw.com
  emilee.hargis@bclplaw.com

  Counsel for Plaintiff Home Depot U.S.A., Inc.




                                                  3
      Case 2:13-md-02437-MMB Document 993 Filed 03/19/21 Page 4 of 4




IT IS APPROVED AND SO ORDERED.


           March 19
Dated: ____________________, 2021        s/ Michael M. Baylson
                                        _____________________________
                                        The Honorable Michael M. Baylson
                                        United States District Judge




                                    4
